EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bryan Leitenberger on 6/11/2021.

The application has been amended as follows: 

Replace the abstract as below:
						Abstract
The disclosure relates to a device that is set up for device-internal handling of data in a text format, that has a communication interface set up to interchange binary 


The claims have been amended as follows: 

1. (Currently Amended) A device having a communication interface, the device configured for device-internal processing of data in a text format, the communication interface configured for interchanging binary data according to Efficient XML Interchange (EXI) specifications, the device comprising:
an encoder configured for reciprocally converting the binary data according to the EXI specifications into text format data, the encoder configured for associating resource descriptors with respective identification numbers;
an EXI string table associated with the encoder, wherein the EXI string table identifies the resource descriptors in the EXI string table by the respective identification numbers;

at least one database access control unit having access to the at least one device-internal database and to the EXI string table, 
wherein the database access control unit is configured, prompt from a read access operation, to extract an identification number associated with a resource [[to be]] read from the at least one device-internal database and to transfer the identification number to the encoder,
wherein the database access control unit is further configured to reference the resource [[to be]] read from the at least one device-internal database based on the associated identification number instead of the respective resource descriptor,
wherein the database access control unit is further configured to store the identification number associated with the resource, and
wherein the database access control unit is not configured to store the resource descriptor.

2. (Currently Amended) The device of claim 1, wherein the database access control unit is configured, prompt from a write access request, to extract a resource descriptor associated with the write access request, to identify an identification number associated with the resource descriptor in the EXI string table, and to store the associated identification number in a field provided in the at least one device-internal database 


wherein the new entry enters the unidentifiable resource descriptor as a new resource descriptor and associates the new resource descriptor with a new identification number.

4. (Cancelled)

5. (Previously Presented) The device of claim 1, wherein the text format is configured in an XML format.

6. (Currently Amended) The device of claim 1, wherein the resources and the relationships of the resources comprise at least one subject, at least one predicate, and at least one object.

7. (Previously Presented) The device of claim 1, wherein the at least one device-internal database is a triple store.

8. (Currently Amended) The device of claim 1, wherein a database storing resources comprises a data value, 
wherein the data value is not a resource descriptor, and 


9. (Previously Presented) The device of claim 8, wherein the description of the data type is provided in an EXI type encoding format.

10. (Currently Amended) A method for controlling database access in a device configured for device-internal processing of data in a text format, the device comprising a communication interface configured for interchanging binary data according to Efficient XML Interchange (EXI) specifications, the method comprising:
accepting a request for storing a resource in a device-internal database, wherein the request characterizes the resource based on a resource descriptor in a text format; 
extracting an identification number associated with the resource 
referencing the resource 
storing the resource based on the associated identification number, wherein the resource is not stored based on the resource descriptor.

storing a data value 

12. (Currently Amended) A non-transitory computer-readable storage medium storing instructions executable by a database access controller to control database access in a device configured for device-internal processing of data in a text format, the device comprising a communication interface configured for interchanging binary data according to Efficient XML Interchange (EXI) specifications, wherein the instructions, when executed by the database access controller, are configured to cause the device to:
accept a request for storing a resource in a device-internal database, wherein the request characterizes the resource based on a resource descriptor in a text format; 
extract an identification number associated with the resource 
reference the resource 
	store the resource based on the associated identification number, wherein the resource is not stored based on the resource descriptor.

13. (Cancelled)

14. (Previously Presented) The method of claim 11, wherein the description of the data type comprises an EXI type encoding format.

15. (Previously Presented) The device of claim 1, wherein the resources comprise objects.

16. (Cancelled)

17. (Previously Presented) The device of claim 2, wherein the text format is configured in an XML format.

18. (Currently Amended) The device of claim 2, wherein the resources and the relationships of the resources comprise at least one subject, at least one predicate, and at least one object.

19. (Previously Presented) The device of claim 2, wherein the at least one device-internal database is a triple store.

20. (Currently Amended) The device of claim 2, wherein a database storing resources comprises a data value, 
and 
wherein the data value comprises a description of a data type in the at least one device-internal database.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the combinations of the limitations in the independent claims 1, 10 and 12 including 
“a device having a communication interface, the device configured for device-internal processing of data in a text format, the communication interface configured for interchanging binary data according to Efficient XML Interchange (EXI) specifications, the device comprising: an encoder configured for reciprocally converting the binary data according to the EXI specifications into text format data, the encoder configured for associating resource descriptors with respective identification numbers; an EXI string table associated with the encoder, wherein the EXI string table identifies the resource descriptors in the EXI string table by the respective identification numbers; at least one device-internal database configured for storing resources and relationships of the resources; and at least one database access control unit having access to the at least one device-internal database and to the EXI string table, wherein the database access control unit is configured by a prompt from a read access operation, to extract an identification number associated with a resource  read from the at least one device-internal database and to transfer the identification number to the encoder, wherein the further configured to reference the resource read from the at least one device-internal database based on the associated identification number instead of the respective resource descriptor”.

Dependent claims 2-3, 5-9, 11, 14-15 and 17-20 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-3, 5-12, 14-15 and 17-20 are considered allowable over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/9/2021


/ALEX GOFMAN/Primary Examiner, Art Unit 2163